DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 10/01/18. These drawings are accepted by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 9 and 15-18 are rejected under 35 U.S.C. 102 (a1) / (a2) as being anticipated by Mezheritsky (Pub. No.: US 2016/0282160).
Regarding claim 1, Mezheritsky discloses an ultrasonic flow meter (100, see: par. 0018), comprising: a meter body (102); a passage (104) in the meter body (102) for conducting flow of a fluid stream that is to be metered (see: par. 0018); a pair of ultrasonic transducers (108, 110) coupled to the meter body (102), the transducers (108, 110) configured to form a chordal path (200) across the passage (104) between the transducers (108, 110), each transducer comprising: a transducer housing (502); a piezoelectric crystal (514) disposed within the transducer housing (502); and a mini-horn array (506) coupled to the transducer housing (502), the mini-horn array (506) comprising: an opening-free enclosure (see: Fig. 5 and par. 0030); a closed cavity inside the enclosure (front plate 512, 612, back plate 508, 608 see: Figs. 5-6), the cavity having a proximal end surface and a distal end surface (see: par. 0030); and a plurality of horns (510) enclosed within the closed cavity, wherein the horns (510) include a horn base portion (614) adjacent to the proximal end surface of the cavity and a horn neck portion (616) that extends from the horn base portion (614) in a direction away from the piezoelectric crystal (514) and towards the distal end surface of the cavity, wherein the horn neck portions are separated by spaces within the cavity (see: par. 0003-0005 and 0030-0032).
Regarding claims 2-5, Mezheritsky discloses the space about the horns 510 and inside the protective ring 524 may be filled with a high-viscosity, low compressibility material, such as wax, grease, gel, silicon damping material, or other high-viscosity liquid. The low-compressibility material may be disposed between the horns 510 before the protective ring 524 is attached to the mini-horn array 508. The low-compressibility material provides improved pressure compensation with working fluid pressure variation in the meter 100, with significantly less exchange of internal/external materials, based on reversible void shape in high-viscosity grease, as an example. Additionally, the low-compressibility material provides improved acoustical damping, with higher signal bandwidth and reduced ring-down (see: par. 0040). Note that the silicon damping material is also known as powdered silicone to fill the space between the horns.
Regarding claim 6, Mezheritsky discloses the ultrasonic flow meter of claim 1 wherein the mini-horn array is made by a 3D printing technique (see: par. 0037)
Regarding claim 7, Mezheritsky discloses the ultrasonic flow meter of claim 6 wherein the opening-free enclosure is sealed by the 3D printing technique (see: par. 0037).
Regarding claim 9, Mezheritsky discloses a method of making an ultrasonic transducer (see: claim 25) comprising: using a 3D printing technique, building a mini-horn array (1306) such that the mini-horn array (1306) includes horns (1310) disposed in an opening-free enclosure and attaching the mini-horn array to a transducer housing that is configured to house a piezoelectric crystal (see: par. 0037, 0039).
Regarding claim 15, Mezheritsky discloses a transducer assembly (see: par. 0019) for use in an ultrasonic flow meter, the ultrasonic transducer (108, 110) comprising: a transducer housing (502) comprising a first end, a second end, and a channel extending between the first and second ends, and a mini-horn array (506) spaced apart from the channel and extending to the first end (see: par. 0032); and a piezoelectric crystal (514) disposed within the channel proximal the first end of transducer housing (502); wherein the mini-horn array is built by a 3D printing technique (see: par. 0037), the array (see: par. 0003) comprising: an opening-free enclosure; a plurality of horns (510) disposed within the enclosure (see: Fig. 5); and powder (silicon damping material, see: par. 0040) disposed in the enclosure between the horns (510); and wherein the opening-free enclosure is sealed by the 3D printing technique, retaining the powder inside the cavity (516 see: par. 0037, 0040).
Regarding claim 18, Mezheritsky discloses 18, the transducer assembly of claim 15 wherein the enclosure (includes a back plate (608), a front plate (612) spaced apart from the back plate (608), and a wall (504) extending from the back plate to the front plate and wherein the back plate, the front plate, the wall, and horns are built by the same 3D printing technique (see: claims 34-35).
Allowable Subject Matter
Claims 8, 10-14, 16-17 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The prior art of record taken alone and in a combination does not disclose “the method of claim 9 wherein using the 3D printing technique and attaching the mini-horn array to the transducer housing comprise: applying a first layer of a powder to the transducer housing; causing a portion of the first layer of the powder to solidify and bond to the transducer housing, forming a first solidified layer; adding subsequent layers of the powder above the first solidified layer and causing portions of the subsequent layers of the powder to solidify and bond to previously-formed solidified layers, forming subsequent solidified layers; building the array of horns within a cavity while building the subsequent solidified layers; and enclosing the cavity using the 3D printing technique” as recited in claim 19.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUES M SAINT SURIN whose telephone number is (571)272-2206. The examiner can normally be reached Mon to Frid (Flex) 10:00 to 7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESHKUMAR D PATEL can be reached on (571) 272 2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACQUES M SAINT SURIN/Examiner, Art Unit 2861